Citation Nr: 1419416	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.
 
2.  Entitlement to service connection for heart disease, to include as due to exposure to Agent Orange herbicide.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1965 to November 1968.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran appealed the denial of service connection and initial rating assigned in this decision, and these matters are now before the Board.

This appeal was processed using the Veterans Benefits Management System electronic claims processing system.  As such, Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System

The Board notes that according to a June 2012 report of contact, a VA employee spoke with the Veteran's spouse to clarify which issues the Veteran sought to appeal from the April 2012 rating decision.  In that conversation she indicated that it had been the Veteran's intent to submit a notice of disagreement with regard to denials of service connection for diabetes mellitus, peripheral neuropathy, lung cancer, and for removal of cancer on the neck.  The RO has indicated in the file that these appeals are currently under development and thus not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013 the Veteran testified via video conference before the undersigned Acting Veterans Law Judge.  Unfortunately, a transcript of the hearing could not be produced, and the Veteran was offered the opportunity to testify again before the Board in a letter sent to him in February 2014.  In light of VA's inability to produce a transcript, the Veteran responded that he wishes to appear before a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Member of the Board at the RO in Boston, Massachusetts, or another RO if requested by the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

